Carro and Kassal, JJ., dissent in part in a memorandum by Kassal, J., as follows:
I am in full agreement with the majority on the issues of visitation and religious instruction. I would also leave undisturbed the court’s directive that plaintiff husband pay an additional $30 per week until child support arrears have been satisfied, as well as one half of the marital debt of approximately $10,000. However, I am troubled by certain other aspects of the financial burden placed upon the plaintiff husband who, unable to obtain work in his profession of acting, is employed as a backstage doorman with a net pay of $278 per week.
In addition to the aforenoted sums, the judgment set the amount of child support at $100 per week and, further, ordered that plaintiff provide health insurance for the child, which will cost approximately $40 per week. While these modest sums are not in and of themselves unreasonable, the evidence of plaintiffs low income, and his own living expenses, dictates that he be accorded some relief, particularly when considered in conjunction with the arrears and marital debt payments.
For these reasons, I would modify the judgment to the extent of vacating the directive that plaintiff exclusively provide health insurance and direct that he pay $25 per week for that specific purpose, and to reduce child support to the sum of $50 per week. In light of the trial court’s finding that defendant wife’s net pay is $15,000 to $16,000 per year, or slightly higher than that of plaintiff, this modification would more equitably allocate the child’s expenses between the parties. (See, Matter of Carter v Carter, 58 AD2d 438; Tessler v Siegel, 59 AD2d 846; Domestic Relations Law § 236 [B] [7] [a] [1]; § 240 [1].)